            Case 2:18-cv-03079-JAM-DB Document 23 Filed 07/29/20 Page 1 of 3



 1 McGREGOR W. SCOTT
   United States Attorney
 2 KEVIN C. KHASIGIAN
   Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                               2:18-CV-03079-JAM-DB
12                  Plaintiff,
                                                             FINAL JUDGMENT OF FORFEITURE
13          v.
14   APPROXIMATELY $110,000.00 IN
     U.S. CURRENCY,
15
                    Defendant.
16

17          Pursuant to the Stipulations for Final Judgment of Forfeiture, the Court finds:

18          1.      This is a civil forfeiture action against Approximately $110,000.00 in U.S. Currency

19 (“defendant currency”) seized on or about March 9, 2018.

20          2.      A Verified Complaint for Forfeiture In Rem (“Complaint”) was filed on November 28,

21 2018, alleging that said defendant currency is subject to forfeiture to the United States pursuant to 21

22 U.S.C. § 881(a)(6).

23          3.      On January 9, 2019, the Clerk issued a Warrant for Arrest for the defendant currency, and

24 that warrant was executed on January 10, 2019.

25          4.      Beginning on December 12, 2018, for at least 30 consecutive days, the United States

26 published Notice of the Forfeiture Action on the official internet government forfeiture site

27 www.forfeiture.gov. A Declaration of Publication was filed on February 7, 2019.

28
                                                         1
                                                                                          Final Judgment of Forfeiture
            Case 2:18-cv-03079-JAM-DB Document 23 Filed 07/29/20 Page 2 of 3



 1          5.      In addition to the public notice on the official internet government forfeiture site

 2 www.forfeiture.gov, actual notice or attempted notice was given to the following individuals:

 3                  a.      Haizhen Chen, and
                    b.      David Leung.
 4

 5          6.      Claimant David Leung filed an Amended Verified Claim claiming an interest in

 6 $105,000.00 of the $110,000.00 seized and an Answer to the Complaint on February 27, 2019. No other

 7 parties have filed claims or answers in this matter, and the time in which any person or entity may file a

 8 claim and answer has expired.
 9          Based on the above findings, and the files and records of the Court, it is hereby ORDERED

10 AND ADJUDGED:

11          1.      Judgment is hereby entered against claimant David Leung, potential claimant Haizhen

12 Chen, and all other potential claimants who have not filed claims in this action.

13          2.      Upon entry of this Final Judgment of Forfeiture, $57,500.00 of the Approximately

14 $110,000.00 in U.S. Currency, together with any interest that may have accrued on the total amount

15 seized, shall be forfeited to the United States pursuant to 21 U.S.C. § 881(a)(6), to be disposed of

16 according to law.

17          3.      Upon entry of this Final Judgment of Forfeiture, but no later than 60 days thereafter,

18 $52,500.00 of the Approximately $110,000.00 in U.S. Currency shall be returned to claimant David

19 Leung through his attorney Joan Maya Pradhan and Barth Daly LLP.

20          4.      The United States and its servants, agents, and employees and all other public entities,

21 their servants, agents, and employees, are released from any and all liability arising out of or in any

22 way connected with the seizure, arrest, or forfeiture of the defendant currency. This is a full and final

23 release applying to all unknown and unanticipated injuries, and/or damages arising out of said seizure,

24 arrest, or forfeiture, as well as to those now known or disclosed. David Leung and Haizhen Chen

25 waived the provisions of California Civil Code § 1542.

26          5.      All parties are to bear their own costs and attorneys' fees.

27          6.      The U.S. District Court for the Eastern District of California, Hon. John A. Mendez,

28 District Judge, shall retain jurisdiction to enforce the terms of this Final Judgment of Forfeiture.
                                                          2
                                                                                            Final Judgment of Forfeiture
            Case 2:18-cv-03079-JAM-DB Document 23 Filed 07/29/20 Page 3 of 3



 1          7.     Based upon the allegations set forth in the Complaint filed November 28, 2018, and the

 2 Stipulations for Final Judgment of Forfeiture filed herein, the Court enters this Certificate of Reasonable

 3 Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause for the seizure and arrest of the

 4 defendant currency, and for the commencement and prosecution of this forfeiture action.

 5          SO ORDERED THIS 28th day of July, 2020.

 6

 7                                                       /s/ John A. Mendez_________
                                                         JOHN A. MENDEZ
 8                                                       United States District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
                                                                                         Final Judgment of Forfeiture
